EXHIBIT 10.26
 


BERRY PLASTICS GROUP, INC.
EXECUTIVE BONUS PLAN
 
1.  
Purpose

 
This Executive Bonus Plan (the “Bonus Plan”) is intended to provide an incentive
for superior work and to motivate eligible executives of Berry Plastics Group,
Inc. (the “Company”) and its subsidiaries toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives.  The Bonus Plan is for the benefit of Covered Executives
(as defined below).
 
2.  
Administration

 
Subject to applicable law and regulation, the Board of Directors of the Company
(the “Board”) or a committee of the Board (the “Committee”) shall have the sole
discretion and authority to administer and interpret the Bonus Plan (the Board
or Committee, as applicable, that administers and interprets the Bonus Plan, the
“Administrator”).
 
3.  
Covered Executives

 
From time to time, the Administrator may select certain key executives of the
Company (the “Covered Executives”) to be eligible to receive bonuses hereunder.
 
4.  
Bonus Determinations

 
The Company may pay bonuses to Covered Executives under the Bonus Plan based
upon such terms and conditions as the Administrator may in its discretion
determine.
 
5.  
Bonus Payment

 
The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the performance period; provided, however, that the
Administrator may make exceptions to this requirement, in its sole discretion,
including, without limitation, in the case of a Covered Executive’s termination
of employment, retirement, death or disability, or as may be required by or
contemplated in an individual employment or similar agreement.
 
6.  
Amendment and Termination

 
The Board reserves the right to amend or terminate the Bonus Plan at any time in
its sole discretion.  Any amendments to the Bonus Plan shall require stockholder
approval only to the extent required by any applicable law, rule or regulation.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  
No Employment Rights

 
Nothing in the Bonus Plan shall confer upon any Covered Executive the right to
continue in the employ of the Company or affect any right which the Company may
have to terminate such employment.
 
8.  
Stockholder Approval

 
No bonuses shall be paid under the Bonus Plan unless and until the Company’s
stockholders shall have approved the Bonus Plan.  The Bonus Plan will be
submitted for the approval of the Company’s stockholders after the initial
adoption of the Bonus Plan by the Board of Directors of the Company.
 
9.  
Required Taxes

 
No later than the date as of which an amount first becomes includible in the
gross income of a Covered Executive for federal, state, local or foreign income
or employment or other tax purposes with respect to any award under the Bonus
Plan, such Covered Executive shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.  The obligations of the Company under the Bonus Plan shall be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to such Covered Executive.
 
10.  
Governing Law

 
All questions concerning the construction, interpretation and validity of the
Bonus Plan shall be governed by and construed and enforced in accordance with
the domestic laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  In furtherance of the foregoing,
the internal law of the State of Delaware will control the interpretation and
construction of this Bonus Plan, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
 
11.  
Term of Plan

 
The Bonus Plan shall become effective as of October 3, 2012.  The Bonus Plan
shall expire on the earliest to occur of:  (a) the first material modification
of the Bonus Plan (as defined in Treasury Regulation Section
1.162-27(h)(1)(iii)); (b) the first meeting of the Company’s stockholders at
which members of the Board of Directors of the Company are to be elected that
occurs after the close of the third calendar year following the calendar year in
which occurred the first registration of an equity security of the Company under
Section 12 of the Securities Exchange Act of 1934, as amended; or (c) such other
date required by Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder (including without
limitation Treasury Regulation Section 1.162-27(f)(2)).  The Bonus Plan is
intended to be subject to the relief set forth in Treasury Regulation Section
1.162-27(f)(1) and shall be interpreted accordingly.
 
 
-2-

--------------------------------------------------------------------------------

 
